UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes x No o As of June 2, 2010, there were 19,917,654, shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. Table of Contents Hancock Fabrics, Inc., INDEX TO FORM 10-Q Page Part I. Financial Information Item 1. Condensed Financial Statements Consolidated Balance Sheets as of May 1, 2010, May 2, 2009 and January 30, 2010 3 Consolidated Statements of Operations for the Thirteen Weeks Ended May 1, 2010 and May 2, 2009 4 Consolidated Statement of Shareholders’ Equity for the Thirteen Weeks Ended May 1, 2010 5 Consolidated Statements of Cash Flows for the Thirteen Weeks Ended May 1, 2010 and May 2, 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risks 20 Item 4T. Controls and Procedures 20 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 22 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) May 1, May 2, January 30, (in thousands, except for share amounts) Assets Current assets: Cash and cash equivalents $ $ $ Receivables, less allowance for doubtful accounts Inventories Prepaid expenses Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Other pre-petition obligations Total current liabilities Long-term debt obligations, net Capital lease obligations Postretirement benefits other than pensions Pension and SERP liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, $.01 par value; 80,000,000 shares authorized; 33,308,944, 33,064,070, and33,283,944 issued and 19,915,813, 19,695,803and 19,902,148 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 13,393,131, 13,368,267, and 13,381,796 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ See accompanying notes to consolidated financial statements. (1) From audited balance sheet included in our annual report on Form 10-K for the fiscal year January 30, 2010. 3 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Thirteen Weeks Ended Thirteen Weeks Ended May 1, May 2, (in thousands, except per share amounts) Net Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expense Depreciation and amortization Operating income 17 Reorganization expense, net Interest expense, net Loss from continuing operations before income taxes ) ) Income taxes - - Loss from continuing operations ) ) Earnings from discontinued operations (net of tax expense of $0 and $0) 22 49 Net loss $ ) $ ) Basic and diluted loss per share: Loss from continuing operations $ ) $ ) Earnings from discontinued operations Net loss $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (unaudited) Accumulated Additional Other Total Common Stock Paid-in Retained Treasury Stock Comprehensive Shareholders’ (in thousands, except for number of shares) Shares Amount Capital Earnings Shares Amount Income (Loss) Equity Balance January 30, 2010 $ $ $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Minimum pension, SERP and OPEBliabilities, net of taxes of $0 ) ) Total comprehensive loss ) Stock options exercised 8 8 Issuance of restricted stock - - Purchase of treasury stock ) ) ) Stock compensation expense Amortization of directors’ fees 31 31 Balance May 1, 2010 $ $ $ ) $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 Hancock Fabrics, Inc. Consolidated Statements of Cash Flows (unaudited) Thirteen Weeks Ended May 1, May 2, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows from operating activities Depreciation and amortization, including cost of goods sold Amortization of deferred loan costs 62 62 Amortization of bond discount Interest paid-in-kind on notes - Stock compensation expense Reserve for store closings credits, including interest expense ) ) Other ) Reorganization expense, net (Increase) decrease in assets Receivables and prepaid expenses ) Inventory at current cost ) Other noncurrent assets ) Increase (decrease) in liabilities Accounts payable ) Accrued liabilities ) ) Postretirement benefits other than pensions ) Long-term pension and SERP liabilities Other liabilities ) ) Net cash provided by operating activities before reorganization activities Net cash provided by (used for) reorganization activities ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from the disposition of property and equipment 9 4 Net cash used for investing activities ) ) Cash flows from financing activities: Net borrowings (payments) on revolving credit facility ) Payments for pre-petition liabilities and other ) ) Net cash used for financing activities ) ) Increase (decrease) in cash and cash equivalents 80 ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosures: Cash paid during the period for: Interest $ $ Income taxes - Non-cash activities: Noncash change in funded status of benefit plans $ ) $ ) See accompanying notes to consolidated financial statements 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 –BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Hancock Fabrics, Inc. (“Hancock” or the “Company”) is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, crafts, sewing accessories, needlecraft supplies and sewing machines. As of May 1, 2010, Hancock operated 266 stores in 37 states and an internet store under the domain name hancockfabrics.com. Hancock conducts business in one operating business segment. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. References herein to first quarter 2010 and first quarter 2009 are for the 13 week periods ended May 1, 2010 and May 2, 2009, respectively. Basis of Presentation We maintain our financial records on a 52-53 week fiscal year ending on the Saturday closest to January31. The accompanying unaudited Consolidated Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and accompanying notes in our Annual Report on Form10-K for the year ended January 30, 2010 filed with the U.S.Securities and Exchange Commission (“SEC”) on April 1, 2010. The accompanying (a)consolidated balance sheet as of January 30, 2010, which has been derived from audited financial statements, and (b)unaudited consolidated financial statements have been prepared pursuant to SEC Rule10-01 of RegulationS-X. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures made are adequate to make the information not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In the opinion of management, the accompanying unaudited Consolidated Financial Statements recognize all adjustments of a normal recurring nature considered necessary to fairly state our consolidated financial position as of May 1, 2010, and May 2, 2009, and our consolidated results of operations and cash flows for the thirteen weeks ended May 1, 2010, and May 2, 2009. The Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States applicable to a going concern. Except as otherwise disclosed, these principles assume that assets will be realized and liabilities will be discharged in the ordinary course of business. 7 Recently Issued Accounting Standards In January2010, the Financial Accounting Standards Board (FASB) issuedAccounting Standards Update (ASU) No.2010-06, “Improving Disclosures about Fair Value Measurements” an update to Accounting Standards Codification (ASC) Topic 820, “Fair Value Measurements and Disclosures.” This update requires an entity to: (i)disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers and (ii)present separate information for Level 3 activity pertaining to gross purchases, sales, issuances, and settlements. This update became effective for the Company beginning the 13-month ended May 1, 2010, except that the disclosure on the roll forward activities for Level 3 fair value measurements will become effective for the Company with the reporting period beginning the fiscal year 2011. Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on the Company’s consolidated financial statements. The FASB issued Accounting Standards Update 2010-12 (ASU), which codifies an SEC Staff Announcement relating to accounting for the Health Care and Education Reconciliation Act of 2010 and the Patient Protection and Affordable Care Act under ASC 740, “Income Taxes.” Management completed its assessment and adoption of ASU 2010-12 in the first quarter of 2010, and determined it has no impact on the Company. Several other new accounting standards became effective during the periods presented or will be effective subsequent to May 1, 2010. None of these new standards had or is expected to have a significant impact on Hancock’s Consolidated Financial Statements. NOTE 2 – PROCEEDINGS UNDER CHAPTER 11 AND RELATED FINANCINGS On March 21, 2007, the Company filed a voluntary petition for reorganization under Chapter 11 of the United States Bankruptcy Code, in the United States Bankruptcy Court for the District of Delaware. On August 1, 2008 (the “Effective Date”), the Company’s Plan of Reorganization (the “Plan”) became effective and the Company emerged from bankruptcy protection. As of the Effective Date, in general and except as otherwise provided under the Plan, the Company was discharged and released from all claims and interests in accordance with the Plan.The Plan provides for payment in full in cash plus interest, as applicable, or reinstatement of allowed administrative, secured, priority, and general unsecured claims in addition to the retention of ownership by holders of equity interest in the Company.Therefore, there were no impaired classes of creditors or stockholders. FASB ASC 852, “Reorganizations” (“ASC 852”), provides financial reporting guidance for entities that are reorganizing under the United States Bankruptcy Code. The Company implemented this guidance for all periods presented.Pursuant to ASC 852, estimated claims were presented as Liabilities Subject to Compromise due to the uncertainty of the eventual settlement amount.Due to the Plan becoming effective and the claims reconciliation process being substantially complete, there is little uncertainty as to the total amount to be distributed under the Plan.Therefore, after the Effective Date, pre-petition liabilities are no longer presented as Liabilities Subject to Compromise. Pre-petition obligations (in thousands): May 1, May 2, January 30, Real estate claims $
